October 16, 2009 Securities and Exchange Commission Division of Corporation Finance 100 F Street, Mail Stop 4631 Washington, D.C. 20549 Attention:Terence O’Brien Accounting Branch Chief RE: Ceradyne, Inc. Form 10-K for the Fiscal Year Ended December 31, 2008 Filed February 24, 2009 Proxy Statement Filed April 23, 2009 File No. 000-13059 Dear Mr. O’Brien: Ceradyne, Inc. (“Company”) respectfully submits the following information in response to the comments received from the staff (“Staff”) of the Securities and Exchange
